DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2005/0102944 to Hikai (“Hikai”).
Regarding claim 14, Hikai discloses a clip 10 capable of being used for mounting stone to a wall of a structure, comprising: a primary surface 12c; first and second legs (legs extending inwardly from 12L and 12R) each having a proximal end connected to the primary surface and distal ends extending from the primary surface, a spacer (horizontal projection extending outwardly from 12c) having a proximal end connected to the primary surface and a distal end extending from the primary surface; and at least two tabs 22, 23 connected at the distal end of the spacer, the at least two tabs being substantially perpendicular to the spacer and wherein when mounting a slab of stone on a wall, the clip, the stone, and the wall define a channel. 
Regarding claim 15, Hikai discloses that the primary surface 12c is substantially planar, and the spacer is substantially perpendicular to the primary surface.
Regarding claim 16, Hikai discloses that the primary surface 12c is substantially planar and the first and second legs are oblique to the primary surface.  
Regarding claim 17, Hikai discloses that the primary surface 12c is substantially planar; the spacer is substantially perpendicular to the primary surface; and the first and second legs are oblique to the primary surface and in an opposite direction to the spacer.
Regarding claim 18, Hikai discloses a footer 13 at the distal end of each leg.
Regarding claim 19, Hikai discloses that the clip is formed of a single piece of metal (par 0036). 
Regarding claim 20, Hikai discloses a footer 13 at the distal end of each leg.
Regarding claim 23, Hikai discloses that each leg at portion 13 of each leg comprises a plane (plane defined by 13), each leg plane parallel to the primary surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-11, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikai in view of U.S. Publication No. 2007/0151190 to Huff et al. (“Huff”).
Regarding claim 1, Hikai discloses a system for mechanical attachment of veneer to structures, comprising: a slab 40a or 40b of a predetermined thickness having: a front (vertical surface facing away from wall 1) and rear (vertical surface facing toward wall 1) face, opposed top 44 and bottom 42 surfaces, side surfaces (left and right vertical surfaces perpendicular to the front and rear faces), and retaining features (upper and lower grooves where 22 and 23 are inserted) cut into the veneer; a mechanical mount 10 including: a primary surface 12c; first and 
Hikai does not disclose the veneer is made from stone.
Huff discloses a cladding system wherein veneers 1 for covering a wall are made from stone (Huff, par 0062). It would have been obvious to one having ordinary skill in the art at the time of invention to use stone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Stone provides a durable, aesthetically pleasing material.
Regarding claim 2, Hikai in view of Huff discloses that the retaining features are grooves cut in the top and bottom surface of the stone.
Regarding claim 3, Hikai in view of Huff discloses first and second legs (legs extending inwardly from 12L and 12R) extending in a first direction from the primary surface; and the projection extending in a second direction from the primary surface.
Regarding claim 4, Hikai in view of Huff discloses that the mechanical mount further comprises: a footer 13 formed on each leg.
Regarding claim 5, Hikai in view of Huff discloses that the projection is formed substantially perpendicular to the primary surface 12c.
Regarding claim 6, Hikai in view of Huff discloses that the mechanical mount allows the escape of liquid water and vapor transport between the stone and the wall as a result of the mount spacing the stone from the wall.
Regarding claims 8 and 13, Hikai in view of Huff discloses that the mount 10 is formed of a single stamped and formed from a single piece of metal (Hikai, par 0036).
Regarding claim 9, Hikai discloses a wall system with mechanical attached veneer, comprising: a wall 1; a veneer 40a or 40b of a predetermined thickness mounted to the wall 1, having: a front (vertical surface facing away from wall 1) and rear (vertical surface facing toward wall 1) face, opposed top 44 and bottom 42 surfaces, side surfaces (left and right vertical surfaces perpendicular to the front and rear faces), and retaining features (upper and lower grooves where 22 and 23 are inserted) cut into the veneer; a mechanical mount 10 attached to the wall including: a primary surface 12c, at least one leg (legs extending inwardly from 12L and 12R) extending from the primary surface toward the wall, a projection (horizontal projection extending outwardly from 12c) extending from the primary surface having a distal end extending into the veneer, and tabs 22, 23 extending from the projection, said tabs formed to mate with the retaining features in the veneer wherein, the veneer 40a, 40b is retained to the wall and spaced apart from the wall 1 and the mechanical mouth, the veneer and the wall define a channel.  
Hikai does not disclose the veneer is made from stone.
Huff discloses a cladding system wherein veneers 1 for covering a wall are made from stone (Huff, par 0062). It would have been obvious to one having ordinary skill in the art at the time of invention to use stone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Stone provides a durable, aesthetically pleasing material.
Regarding claim 10, Hikai in view of Huff discloses a footer 13 formed on each leg.
Regarding claim 11, Hikai in view of Huff discloses that the spacer is formed substantially perpendicular to primary surface 12c.
Regarding claims 21 and 22, Hikai in view of Huff discloses that each leg at portion 13 of each leg comprises a plane (plane defined by 13), each leg plane parallel to the primary surface.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikai in view of Huff as applied to claims 1 and 9 above, and further in view of U.S. Publication No. 2016/0060878 to Everhart, II et al. (“Everhart”).
Regarding claims 7 and 12, Hikai in view of Huff does not disclose that the side surfaces of the stone are cut at an angle between about 5-30 degrees.
Everhart discloses a cladding 2000, 2010 wherein the side surfaces of the stone are cut at an angle between about 5-30 degrees (Everhart, par 0076 and Figs. 3C-4E) in order to increase frictional engagement and reduce relative motion between adjacent cladding members (Everhart, par 0077).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hikai to have side surfaces of the stone that are cut at an angle between about 5-30 degrees as taught by Everhart to provide the predictable result of increasing frictional engagement and reducing relative motion between adjacent cladding members.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 03/17/2021 is insufficient to overcome the rejection of claim 6 based upon the 35 U.S.C. 103 rejection of Hikai in view of Huff as set forth in the last Office action because:  the claim language is not commensurate with the argument set forth in the declaration. While the examiner agrees that Hikai‘s clip and system accumulates moisture at the mount instead of prevents accumulation of moisture, the language in the claim does not require prevention of moisture entirely. The claim merely requires that the mount allows the escape of liquid and vapor transport between the stone and the wall. The mount accomplishes this by spacing the stone from the wall. The claim does not specify the location where vapor or moisture is to escape.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, the applicant argues that Hikai alone or Hikai in view of Huff does not disclose a clip, mounting or wall system that allows free movement of moisture and prevents accumulation of moisture by providing a channel where moisture can freely pass. However, such language is not recited in the independent claims. The independent claims merely require a channel defined by the mechanical mount, the stone, and the wall and does not require that the system allows for free passage of moisture through the channel. The system of Hikai therefore defines this channel, albeit one that collects moisture. Moreover, while claim 6 requires a mount that allows water to escape between the stone and the wall, Hikai’s system accomplishes that. Because the mount spaces the stone from the wall, water can flow between the stone and the wall in portions behind the stone that are unsupported by the mount. In other words, the claim does not require that the mount allows water to escape in a channel formed behind a primary surface of the mount and the wall. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633